Citation Nr: 0119173	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  98-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

1.  Whether the retroactive termination of Dependency and 
Indemnity Compensation (DIC) benefits to the appellant as the 
surviving spouse of the veteran effective September 1, 1984 
was proper.

2.  Entitlement to reinstatement of DIC benefits as the 
surviving spouse of the veteran prior to October 1, 1998.


REPRESENTATION

Appellant represented by:	George B. Best, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1969, and died 
while he was on active duty in October 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 decision by the Fort Harrison, 
Montana Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that the appellant was not 
entitled to reinstatement of DIC benefits effective July 
1994.  

In a June 1998 determination, the RO determined that the 
appellant's DIC benefits were to be retroactively terminated 
effective September 1, 1984, due to her entering a common law 
marriage at that time.  That matter is also on appeal.  

In July 1999, the appellant testified at a personal hearing 
before the undersigned member of the Board at the RO.  

In March 2001, VA granted entitlement to reinstatement of DIC 
benefits effective October 1, 1998; however, DIC benefits 
remained retroactively terminated effective September 1, 
1984, and not reinstated prior to October 1, 1998.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in December 
1971 and were still married when he died in October 1975.  

2.  In July 1979, the appellant married L.B.; DIC benefits 
were discontinued based on that remarriage.  

3.  In August 1984, the appellant and L.B. divorced; DIC 
benefits were resumed.  

4.  The State of Montana recognizes common law marriages.  

5.  Immediately following the appellant's divorce from L.B. 
in August 1984, they commenced having a common law marriage 
which lasted until April 1992.

6.  Prior to April 1992, the appellant and L.B. did not 
terminate their common law marriage nor did they commence 
legal proceedings to terminate that marriage.  

7.  The appellant married M.B. in July 1994 and DIC benefits 
were discontinued, but that marriage has been declared to 
have been invalid by a Montana State court in September 1997.  

8.  In November 1997, the appellant's current application for 
reinstatement of DIC benefits as the surviving spouse of the 
veteran was received.  

9.  On June 9, 1998, 38 U.S.C.A. § 1311 was amended to allow 
for resumption of DIC benefits for a surviving spouse who 
remarries after the death of the veteran upon termination of 
the subsequent marriage.

10.  The June 9, 1998, legislative amendment to 38 U.S.C.A. § 
1311 expressly provides that no payments may be made by 
reason of the amended section for any month prior to October 
1998.


CONCLUSIONS OF LAW

1.  The retroactive termination of DIC benefits to the 
appellant as the surviving spouse of the veteran effective 
September 1, 1984 was proper.  38 U.S.C.A. §§ 501, 5112 (West 
1991); 38 C.F.R. §§ 3.205, 3.500 (2000).

2.  Entitlement to payment of DIC benefits prior to October 
1, 1998 is not warranted.  38 U.S.C.A. §§ 103, 5110, 1311 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.55 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the appellant was notified in determinations dated in 
December 1997 and in June 1998 of the reasons and bases for 
the denial of her claim.  She was further notified of the 
same in the June 1998 statement of the case, the May 2000 
supplemental statement of the case, the March 2001 
supplemental statement of the case, and in RO letters.  The 
Board concludes the discussions in the RO determinations, 
statement of the case, supplemental statements of the case, 
and letters sent to the appellant informed her of what 
information and evidence was needed to substantiate her 
claims and complied with VA's notification requirements.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the appellant was afforded a 
personal hearing and presented evidence and argument to VA on 
many occasions.  The appellant has not referenced any 
unobtained evidence that might aid her claims or that might 
be pertinent to the bases of the denial of her claims.  While 
VA has a duty to assist the claimant in the development of 
his or her claim, that duty is not "a one-way street."  If 
a claimant wishes help, he or she cannot passively wait for 
it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
aff'd on reconsideration, 1 Vet. App. 406 (1991).  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  There is sufficient 
evidence of record to decide her claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the claimant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond and, if 
not, whether he or she has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
appellant has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the appellant has been given adequate notice 
of the need to submit evidence or argument and that she is 
not prejudiced by this decision. 


Background

The veteran and the appellant married in December 1971.  
Their marriage was terminated upon his death in October 1975 
when the veteran was involved in an automobile accident and 
died due to the injuries incurred therein.  

In a January 1976 Administrative Decision, the RO determined 
that the injuries caused by the veteran's vehicle accident 
resulting in the veteran's death were not the result of his 
own willful misconduct.  Thereafter, the appellant was 
awarded DIC benefits as the unremarried widow of the veteran.  
She was notified of this award of benefits in January 1976.  
Enclosed with the award letter was VA Form 21-6753 which 
advised her of her rights and responsibilities.  The 
appellant was notified that payment of DIC would be 
discontinued upon remarriage or death.  She was also advised 
that if she remarried, she should not endorse any check made 
payable to her as a surviving spouse.  She was notified that 
all checks should be returned with a statement showing the 
date of remarriage so that payments could be properly 
adjusted.  It was also stated that failure to promptly notify 
VA of any condition affecting the right to continued payment 
may result in the discontinuance of the award retroactively, 
subject to recovery.

In July 1979, correspondence was received from the appellant 
in which she reported that she had remarried earlier that 
month to L.B., and was reporting this information per the 
notification which she received.  

In August 1979, the RO notified the appellant that her DIC 
benefits were terminated effective July 1, 1979, based on her 
remarriage.  She was advised that she might again be entitled 
to DIC benefits if her remarriage was terminated.  

In August 1984, correspondence was received on the 
appellant's behalf.  This correspondence indicated that the 
appellant and L.B. had divorced and that she was reapplying 
for DIC benefits.  Enclosed with this correspondence was a 
copy of the divorce decree, dated in August 1984.  In the 
divorce decree, it was set forth that the appellant was 
awarded custody of the two minor children of the appellant 
and L.B., and that L.B. was to pay child support payments.  
It was also noted that a property settlement agreement dated 
in July 1984, was incorporated into the divorce decree.  

Thereafter, in September 1994, the appellant herself 
reapplied for DIC benefits.  She also submitted a certified 
copy of her marriage certificate showing her marriage to the 
veteran.  In February 1985, the appellant was informed that 
her DIC benefits had been reinstated effective September 1, 
1984.  Enclosed with the notification of her award was VA 
Form 21-8765, wherein it is stated that payments for the 
surviving spouse would be discontinued upon remarriage.  She 
was also notified that she was responsible for reporting any 
change in her marital status.

In an October 1993 letter, the appellant was again advised 
that entitlement to DIC benefits generally ends with 
remarriage and that DIC recipients were responsible for 
reporting any changes in marital status.  The appellant was 
informed that VA needed to verify her marital status.  In 
response, in November 1993, the appellant reported that she 
had married L.B. in July 1979 and that their marriage had 
terminated.  She indicated that the date of the termination 
was both in August 1984 and in April 1992, and that their 
marriage had terminated in 1984 for irreconcilable 
differences and had terminated in 1992 for property 
distribution.  

In a December 1993 letter, the RO advised the appellant that 
her DIC benefits were suspended based on the recently 
received dependency questionnaire.  She was asked to complete 
a VA Form 21-686c with more specificity with regard to her 
marriages and the terminations thereof.  In January 1994, 
this information was received from the appellant.  On that 
form, the appellant indicated that she and L.B. married in 
July 1979 and divorced in August 1984.  Thereafter, she 
reported that she lived with L.B. until April 1992 when the 
property distribution was finalized.  In a letter she 
submitted with the aforementioned form, she stated that 
although she began living with L.B. again after their August 
1984 divorce, they never remarried.  She related that in 
April 1992, she dissolved her relations with L.B. fully and 
finally through a property distribution which had not been 
completed in 1984.  She reported that after her 1984 divorce 
from L.B. and prior to her living (again) with L.B., she 
spoke to a VA representative about her arrangement and was 
told that she could continue to receive VA benefits as long 
as she did not remarry L.B.  Apparently, she had not 
otherwise notified VA of her continued relationship with L.B. 
as they were not formally married again.  

In a July 1994 letter, the appellant informed VA that she was 
getting married that same month to M.B. and so she would not 
be eligible to received DIC benefits.  

In July 1994, the RO notified the appellant that her DIC 
benefits were terminated effective July 1, 1994.  She was 
advised that under the current regulations governing 
entitlement to DIC benefits, her DIC benefits were thereafter 
permanently forfeited.  The Board notes that prior to 1990, 
38 U.S.C.A. § 103(d) permitted reinstatement of death 
benefits for remarried surviving spouses whose subsequent 
disqualifying marriages terminated by death or divorce.  It 
was under this law that the appellant had previously had DIC 
benefits reinstated.  Section § 8004(a)(1) of Public Law 101-
508 eliminated that provision and § 8004(b) specifically 
stated that the amendment "shall apply with respect to 
claims filed after October 31, 1990."  Thus, she was advised 
that her benefits were permanently terminated based on her 
marriage to M.B.

In correspondence received in October 1997, the appellant's 
representative applied, on behalf of the appellant, for 
reinstatement of DIC benefits.  Enclosed with this 
correspondence was a Decree of Invalidity, which declared the 
appellant's marriage to M.B. to be invalid from July 1994, 
the date of the marriage.  In November 1997, a VA Form 21-
534, was received from the appellant in which she personally 
applied for reinstatement of DIC benefits.  In that 
application, it is significant to note that she reported that 
she married L.B. in July 1978 and was divorced from him in 
April 1992.  She also indicated that L.B. had commenced in 
paying her child support for their two minor children in 
April 1992.  The Board notes that other documentation of 
record shows that the appellant initially married L.B. in 
July 1979, not July 1978.

In December 1997, the RO notified the appellant that her 
claim for DIC was denied.  She was advised that under current 
VA law and regulation, in order for her to be eligible for 
DIC, in pertinent part, after the veteran's death, she would 
have had to have remained unmarried, or had remarried and 
divorced prior to November 1, 1990 (or was remarried and 
divorced following legal proceedings commenced before 
November 1, 1990), or had not since the death of the veteran 
lived with another person of the opposite sex and held 
herself out to the public to be the spouse of such person.  
The RO noted that the evidence she had submitted showed that 
after her marriage to L.B. in July 1978 (as reported by the 
appellant), they were not divorced until April 1992.  Thus, 
since they did not divorce prior to November 1, 1990, or were 
remarried and divorced following legal proceedings commenced 
before November 1, 1990, she was not eligible for DIC 
benefits.  The appellant appealed that determination.

The appellant thereafter asserted that she was divorced from 
L.B. in 1984.  Although they lived together thereafter, they 
were never again married and, in 1992, her relations with 
L.B. were dissolved fully and finally through a property 
distribution.  The appellant indicated that after she had 
clarified her marital status to VA in 1994, her DIC benefits 
were thereafter continued by VA and not suspended.  In 
addition, the appellant indicated that her marriage to M.B. 
was annulled due to fraudulence in September 1997.  A copy of 
the Decree of Invalidity between the appellant and M.B. was 
thereafter received.  In addition, a copy of the Separation 
and Property Settlement Agreement, dated in April 1992, 
between the appellant and L.B. was received.  The Board notes 
that the Separation and Property Settlement Agreement 
unequivocally states that the appellant and L.B. had a 
previous marriage to each other during which their two 
children were born.  It also states that in August 1984, the 
appellant and L.B. commenced having a common law marriage 
and, at the time of the Separation and Property Settlement 
Agreement, were wife and husband.  Currently, the two of them 
were seeking dissolution of that common law marriage.  

In a June 1998 determination, the RO found that the 
appellant's DIC benefits were to be retroactively terminated 
effective September 1, 1994, due to her entering a common law 
marriage at that time.  The appellant also appealed this 
matter.  

In a July 1998 VA Form 9, the appellant asserted that after 
her 1984 divorce from L.B., she lived with him on and off, 
but he would not leave the marital home.  After five years, 
she sought help.  The appellant indicated that the two of 
them had accumulated assets.  In 1992, a State court divided 
those assets and ordered child support.  The appellant 
maintained that all during that time, she relied on the VA 
representative's directions and she used the VA monies to 
support herself and her children.  The appellant emphasized 
that she never formally remarried L.B., which the VA 
representative had told her was the reason that she could 
continue to receive DIC benefits.  The appellant emphasized 
that she never misrepresented her marital status to VA.  

According to a December 1998 Report of Contact, the person 
identified by the appellant as the "VA representative" 
indicated that he had no recollection or records showing that 
he told the appellant that if she never formally remarried 
L.B., then she could continue to receive DIC benefits.  

In May 1999, VA determined that the Decree of Invalidity 
terminated the appellant's marriage to M.B. effective the 
date of the document, dated in July 1994.  

In July 1999, the appellant testified at a personal hearing 
before the undersigned member of the Board at the RO.  At 
that time, the appellant's representative indicated that the 
appellant and the veteran were married when he died.  
Thereafter, after the veteran's death, the appellant married 
L.B. in 1979 and the two of them had two children.  In 1984, 
after abuse allegedly occurred in the marriage, the appellant 
obtained a divorce.  Immediately following the divorce, the 
appellant realized that L.B. was not going to leave the 
marital home.  The appellant and L.B. continued to live in 
the marital home and shared living expenses.  In addition, 
the representative stated that they "began living again as 
husband and wife."  He indicated that they had marital 
relations, engaged in everyday activities, such as shopping, 
that married couples do together.  In addition, he alleged 
that L.B. again began abusing the appellant.  After the 
appellant and L.B. resumed their living arrangements, the 
representative asserted that the appellant contacted a VA 
representative to inquire whether her living arrangement 
impacted her eligibility for DIC benefits and was told that 
as long as she did not "formally" remarry L.B., that she 
could continue to collect DIC.  The representative conceded 
that the State of Montana recognizes common law marriage and 
that in order for a common law marriage to be established, 
the couple had to live together, intend to be married, and to 
hold out to others that intent to be married and there had to 
be a significant event solemnizing their intent to be 
married.  In this case, the representative maintained that 
there was no intent on the part of the appellant to be 
married even though they did refer to each other as husband 
and wife.  Finally, in 1992, the State court entered an 
expanded decree, in the form of a decree of dissolution.  

The appellant thereafter testified that she currently was 
unmarried.  She also testified that she was entitled to the 
DIC benefits which she received after her divorce from L.B. 
and continued to receive until she married M.B.  In addition, 
she asserted that her DIC benefits should be reinstated 
effective July 1994, when her marriage to M.B. was declared 
to be invalid (thus allowing her to receive continuous DIC 
payments from the date of her 1984 divorce from L.B. onward).  
The appellant also reiterated the representative's arguments 
with regard to how she sought advice from the VA 
representative and that she believed that as long as she did 
not "formally" remarry L.B., that she could collect DIC 
benefits.  In addition, the appellant and her representative 
asserted that even though the Separation and Property 
Settlement Agreement indicated that the appellant and L.B. 
were common law man and wife, that she and L.B. did not in 
fact have a common law marriage.  She testified that she had 
separate finances from L.B. and did not share any bills or 
accounts jointly with him.  

Thereafter, the appellant furnished VA documentation that she 
had had financial dealings (to include filing her own taxes 
under her name) during the time period in question which L.B. 
was not a party thereto.  The Board does note, however, that 
her tax return indicated that she reported that she was in 
fact married, but was filing a separate return from her 
spouse.  

In March 2001, VA granted entitlement to reinstatement of DIC 
benefits effective October 1, 1998.  


Analysis

As noted above, the appellant and the veteran were married 
when he died.  In July 1979, the appellant married L.B.  In 
August 1984, they divorced.  The RO has determined that they 
immediately commenced a common law marriage which lasted 
until April 1992.  The appellant and her representative 
maintain that there was no such common law marriage.  The 
appellant married M.B. in July 1994, but that marriage has 
been declared by a Montana State court to have been invalid.  

For purposes of basic entitlement to DIC benefits as the 
"surviving spouse" of a veteran, a claimant must be the 
spouse of a veteran at the time of the veteran's death, and 
have lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
have not remarried or (in cases not involving remarriage) 
have not since the death of the veteran lived with another 
person and held himself or herself out openly to the public 
to be the spouse of such other person.  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or wife.  38 U.S.C.A. § 101(31); 38 C.F.R. § 
3.50(c).

Thus, when a DIC-eligible claimant remarries, this individual 
no longer meets the criteria of a surviving spouse and is no 
longer entitled to DIC benefits.  See VAOPGCPREC 3-95, 
paragraph 2.

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for restoration of 
VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to restoration of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
restoration of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
restoration of VA death benefits for those surviving spouses 
whose disqualifying remarriages were terminated by a divorce 
proceeding which had been initiated prior to November 1, 
1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed.  Subsection (e) of Section 8207 reinstated the 
pre-1990 rules for the restoration of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, noting that a surviving 
spouse who remarries after the death of a veteran can be 
reinstated as surviving spouse, for the purposes of being 
eligible for restoration of DIC benefits, when that 
subsequent marriage terminates.  The law precludes payment 
under 38 U.S.C.A. § 1311(e) for any month prior to October 
1998.  

Thus, as the appellant has not been married, in pertinent 
part, during any time from October 1998 onward, the RO, in 
March 2001, as noted, reinstated DIC benefits effective 
October 1, 1998.  

The amended statute specifically provides that: (1) The 
remarriage of the surviving spouse of a veteran shall not bar 
the furnishing of dependency and indemnity compensation to 
such person as the surviving spouse of the veteran if the 
remarriage is terminated by death, divorce, or annulment 
unless the Secretary determines that the divorce or annulment 
was secured through fraud or collusion; (2) If the surviving 
spouse of a veteran ceases living with another person and 
holding himself or herself out openly to the public as that 
person's spouse, the bar to granting that person dependency 
and indemnity compensation as the surviving spouse of the 
veteran shall not apply; (3) The first month of eligibility 
for payment of dependency and indemnity compensation to a 
surviving spouse by reason of this subsection shall be the 
later of the month after: (A) the month of the termination of 
such remarriage, in the case of a surviving spouse described 
in paragraph (1); or (B) the month of the cessation described 
in paragraph (2), in the case of a surviving spouse described 
in that paragraph.  No payment shall be made by reason of 38 
U.S.C. § 1311(e) for any month before October 1998.  Public 
Law No. 105-178, § 8207 (June 9, 1998).


Whether the retroactive termination of DIC benefits to the 
appellant as the surviving spouse of the veteran effective 
September 1, 1984 was proper

The Board will initially address whether the retroactive 
termination of DIC benefits to the appellant as the surviving 
spouse of the veteran effective September 1, 1984 was proper.  
The resolution of this matter rests on the issue of whether 
or not the appellant and L.B. entered into a common law 
marriage in August 1984.  Initially, the Board notes that the 
State of Montana recognizes common law marriages.  As noted, 
the RO determined that they did enter into a common law 
marriage, and, as such, the appellant was not entitled to 
benefits from September 1, 1984.  

The Board notes that the appellant was paid DIC benefits from 
September 1, 1984 until she married M.B. in July 1994.  The 
RO terminated those benefits retroactively based on the 
finding that she and L.B. had a common law marriage. 

In cases involving alleged common-law marriages, there must 
be proof of a common law marriage.  Supporting evidence of 
common law marriage should include affidavits or certified 
statements of one or both of the parties to the marriage, if 
living, setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their cohabitation, 
the period of cohabitation, places and dates of residences, 
and whether children were born as the result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a).  The Board notes that although this regulation 
generally pertains to when a surviving spouse wants to 
establish that there was a common law marriage to a veteran, 
the general principles regarding common law marriages still 
apply.  That is, there must be corroborative evidence that 
there was a common law marriage, that there was cohabitation, 
that the parties held themselves out as husband and wife, and 
that they were generally accepted as such in the communities 
in which they lived.

It is the appellant's basic argument that she and L.B. 
commenced living together immediately after their August 1984 
divorce because L.B. would not leave the marital home.  
However, she maintains that they never again "formally 
married," that is, they did not engage in a ceremonial 
marriage.  She maintains that she kept separate finances and 
engaged in financial transactions and property transactions 
as a single person.  She asserts that a VA representative 
advised her that she was entitled to DIC benefits as long as 
she did not enter a ceremonial marriage with L.B., again.  
Thus, she had kept VA informed of her marital status and had 
relied upon information furnished by a VA representative. 

The evidence in the appellant's favor is her own testimony as 
well as documentation of separate bank accounts and records 
of financial and/or property transactions which were executed 
by the appellant on her own.  

However, the Board finds the evidence which is against the 
appellant's assertion that there was no common law marriage 
to be compelling and more probative than the favorable 
evidence.  First of all, the hearing testimony reflects that 
the appellant and L.B. lived together, from immediately after 
their divorce until April 1992, as man and wife.  They had 
marital relations and acted as a married couple.  As such, it 
is clear that they held themselves out as man and wife.  In 
addition, the tax return evidence submitted by the appellant 
shows that she filed as a married person.  In addition, the 
1992 Separation and Property Settlement Agreement between the 
appellant and L.B. unequivocally states that the appellant 
and L.B. had a previous marriage to each other during which 
their two children were born; that in August 1984, the 
appellant and L.B. commenced having a common law marriage; 
and, at the time of the Separation and Property Settlement 
Agreement, were wife and husband.  It was clear that in 1992, 
the appellant and L.B. were seeking dissolution of that 
common law marriage.  Thus, the appellant presented herself 
to be the common law wife of L.B. to the State of Montana.  

What is apparent in this case is that the appellant believed 
that as long as there was no ceremonial marriage, she was not 
technically married to L.B. for VA purposes, and could reap 
the benefit of receiving DIC payments from VA.  At the same 
time, she and L.B. held themselves out in the State of 
Montana as common law husband and wife until April 1992.  
Thus, for whatever the reason may be, the appellant did not 
want to be considered L.B.'s common law wife for VA purposes, 
but did want to be considered his common law wife for State 
purposes.  The reason that the appellant and L.B. remained 
together and the reason that they eventually parted ways is 
immaterial here.  The only relevant matter is whether there 
was in fact a common law marriage.  Since the appellant and 
L.B. held themselves out as man and wife to the State of 
Montana and to the applicable courts in that State, as shown 
in the Separation and Property Settlement Agreement as well 
as the Internal Revenue Service tax form, and since the 
appellant and her attorney have admitted that the appellant 
and L.B. lived together in a manner enjoyed by marital 
couples, the Board finds that there was a common law 
marriage, as contemplated by VA, and as set forth in 38 
C.F.R. § 3.205(a).  That is, there is compelling and 
corroborative evidence that there was a common law marriage 
since the evidence in sum shows that there was cohabitation, 
that the parties held themselves out as husband and wife, and 
that they were generally accepted as such in the community, 
the State of Montana, in which they lived.

This evidence outweighs the positive evidence which merely 
shows that the appellant engaged in some separate financial 
and property transactions from L.B. during the time period 
following their divorce in 1984 until April 1992.  This 
evidence does not show that there was no common law marriage.  
In evaluating this evidence against the aforementioned 
negative evidence, it is clear that appellant was a common 
law wife to L.B., and wanted that recognized by the State of 
Montana, but, on the other hand, does not want that fact 
recognized by VA as it is clearly not beneficial to her.  

In light of the foregoing, the Board finds that the 
retroactive termination of DIC benefits to the appellant as 
the surviving spouse of the veteran effective September 1, 
1984 was proper since she was married as of that date to 
L.B., as his common law wife.  

The Board has considered the appellant's arguments regarding 
the erroneous information she asserts was furnished by a VA 
employee.  First of all, the employee has denied the 
allegations and there is no supporting documentation with 
regard to the appellant's assertions.  Nevertheless, even 
assuming only for the sake of argument that the appellant was 
provided incorrect information, erroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits.  Even where VA provides inaccurate 
information regarding entitlement to benefits, "the remedy 
for such an alleged obligation cannot involve payment of 
benefits where the statutory eligibility requirements for 
those benefits are not met."  Harvey v. Brown, 6 Vet. App. 
416, 424 (1994); see McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (citing OPM v. Richmond, 496 U.S. 414, 424 (1990)).

Thus, even if the appellant was provided inaccurate 
information, the retroactive termination of benefits was 
still proper.  The Board does note that VA apparently 
detected the error in the payment to the appellant of DIC 
benefits in 1993, but did not discontinue benefits at that 
time.  It appears that, at that time, VA accepted an 
explanation provided by the appellant that she was not 
married to L.B. after the August 1984 divorce.  However, 
subsequently, additional information was received, as noted 
above, which showed that there was in fact a common law 
marriage.  Thus, the retroactive termination was undertaken 
when the record clearly showed that there was a common law 
marriage between the appellant and L.B. after their August 
1984 divorce until April 1992.


Entitlement to reinstatement of DIC benefits as the surviving 
spouse of the veteran prior to October 1, 1998

As noted, the appellant's common law marriage to L.B. was 
dissolved in April 1992.  Thereafter, she entered into a 
marriage with M.B. in July 1994, but this marriage was 
declared to be invalid.  The Board accepts the Decree of 
Invalidity which shows that the appellant's marriage to M.B. 
was invalid from the date of the marriage, in July 1994.  
Thus, the appellant has been, for VA purposes, unmarried 
since April 1992.  In November 1997, her application for 
reinstatement of DIC benefits was received.  

During the course of the claim, pertinent VA regulations, as 
noted above, were amended.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the claimant applies 
unless Congress provides otherwise.  Karnas.  Because the 
appellant's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis: 1) 
determine whether the intervening change is more favorable to 
the claimant, which may require application of each version 
of the regulations to the facts of the case; 2) if the 
amendment is more favorable, application of that provision 
for the periods from and after the effective date of the 
regulatory change; 3) application of the prior regulation for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (2000); See Karnas, 1 Vet. App. at 
311 (1991); 38 C.F.R. § 3.114(a) (2000).

The Board finds that reinstatement of DIC benefits is not 
warranted under either the "old" or the "new" regulations 
with regard to whether reinstatement may be made prior to 
October 1, 1998.  As previously set forth, DIC benefits have 
been reinstated as of that date; thus, that matter has been 
resolved favorably.  However, for the period prior to that 
time, the Board finds that neither the "old" nor the "new" 
regulation provides any material advantage to a claimant 
situated as the appellant.  Accordingly, the Board concludes 
that neither the "old" nor the "new" regulations regarding 
the restoration of eligibility for DIC benefits are more 
favorable to the appellant in this case.

Under the law in effect prior to October 1998, the remarriage 
of an otherwise qualified surviving spouse of a veteran was a 
bar to receipt of DIC unless the remarriage was terminated 
prior to November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, or if the remarriage was 
void or annulled by a court of proper authority (unless the 
annulment was secured through fraud or collusion).  See 38 
U.S.C.A. § 103(d) (West 1991); 38 C.F.R. § 3.55(a) (1997); 
see also Omnibus Budget Reconciliation Act of 1990, Pub. L. 
No. 101-508, § 8004, 104 Stat. 1388-343 (1990); Veterans' 
Benefits Programs Improvement Act of 1991, Pub. L. No. 102- 
86, § 502, 105 Stat. 414, 424 (1991); Veterans' Benefits Act 
of 1992, Pub. L. No. 102-568, § 103, 106 Stat. 4320, 4322 
(1992); Owings v. Brown, 8 Vet. App. 17, 19-20 (1995), aff'd, 
86 F.3d 1178 (Fed. Cir. 1996) (table) (setting out the pre 
November 1, 1990, version of 38 U.S.C.A. § 103(d), and 
subsequent amendments thereto).

The appellant's common law marriage to L.B. was not 
terminated until April 1992.  The divorce they obtained in 
1984 only pertained to their initial first ceremonial 
marriage and the Board finds that this was not an initiation 
of any legal proceedings with regard to the second marriage, 
the common law marriage, as that marriage had not yet 
commenced.  There is no evidence of record nor does the 
appellant and her representative assert that the common law 
marriage was terminated or that legal proceedings were 
undertaken to terminate that union prior to April 1992.

Because the appellant's second marriage (the common law 
marriage) to L.B. was not legally terminated prior to 
November 1, 1990, nor had legal proceedings to terminate the 
marriage commenced prior to November 1, 1990, she is barred 
from receiving DIC benefits as the surviving spouse of the 
veteran under the law as it existed prior to October 1998.  
38 U.S.C.A. § 103(d) (West 1991); 38 C.F.R. § 3.55 (1997).  
Congress provided no exceptions to the controlling legal 
criteria under that law, and the Board has no authority to 
disregard the specific congressionally enacted limitation on 
the reinstatement of DIC benefits following the termination 
of remarriage, as it then existed.  See 38 U.S.C.A. § 7104 
(West 1991).  Consequently, the Board concludes that the 
appellant is not entitled to reinstatement of DIC benefits 
under the law as it existed prior to October 1, 1998.

Under the law in effect since October 1, 1998, the remarriage 
of the surviving spouse of a veteran shall not bar the 
furnishing of DIC to such person as the surviving spouse of 
the veteran if the remarriage is terminated by death, 
divorce, or annulment unless the Secretary determines that 
the divorce or annulment was secured through fraud or 
collusion.  See 38 U.S.C.A. § 1311(e) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.55(a)(2000).  However, no payment shall 
be made by reason of 38 U.S.C. § 1311(e) for any month before 
October 1998.  Public Law No. 105-178, § 8207 (June 9, 1998).  
Therefore, payment may not be made prior to October 1, 1998.  
Consequently, the Board concludes that the appellant is not 
entitled to reinstatement of DIC benefits under the law as it 
existed prior to October 1, 1998.

Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Therefore, the Board has no 
alternative but to deny the appellant's appeal as she does 
not meet the legal criteria for payment of DIC benefits for a 
period prior to October 1, 1998, under either the "old" or 
"new" regulations.


ORDER

The retroactive termination of DIC benefits to the appellant 
as the surviving spouse of the veteran effective September 1, 
1984 was proper.

Entitlement to restoration of DIC benefits prior to October 
1, 1998 is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

